Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claim is refused under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
The claim is indefinite and nonenabling as the overall appearance of the claimed design is left to conjecture because only one view has been disclosed.
	The specification states the knife blade has “several types of cutting edges” but this is not shown in the disclosure.  Statements which describe or suggest something which is not shown in the drawings are not allowed.  MPEP 1503.01
Further, while the blade may be flat the handle most likely is not, as a designer of ordinary skill in the art would know.  The design of a handle is three-dimensional and with only one view there is no way to see the shape of the handle. 
The necessity for good reproductions in a design patent application cannot be overemphasized.  As the reproduction constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture.  An insufficient reproduction may be fatal to validity (35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph). Moreover, an insufficient reproduction may have a negative effect with respect to the effective filing date of a continuing application.
The application might be fatally defective because disclosing the cutting edges on the blade and the shape of the handle would be considered new matter as there is not enough disclosure in the reproductions as shown. It might not be possible to identify any definite and enabled design claim without introducing new matter (35 U.S.C. 132, 37 CFR 1.121).
When preparing new or replacement reproductions, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

 The claimed design is patentable over the references cited. However, a final determination of patentability will be made upon resolution of the above rejection.

The claim is rejected under 35 USC 112 (a) ands (b).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRY A WALLACE whose telephone number is 571.272.2630.  The examiner can normally be reached Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lakiya Rogers, can be reached on 571.270.7145.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Questions regarding administrative matters should be directed to a USPTO Customer Service Representative or by accessing the automated information system, at 800-786-9199 (in USA or Canada) or 571-272-1000.
The amendment and/or drawings may be submitted to the following address:
	Mail Stop Design
	USPTO
	PO Box 1450
	Alexandria, VA  22313-1450
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/TERRY A WALLACE/Primary Examiner, Art Unit 2916